Citation Nr: 0829835	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  His awards and medals include the Combat 
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


REMAND

The veteran contends that service connection is warranted for 
erectile dysfunction because it is related to medication he 
takes for his service-connected post-traumatic stress 
disorder (PTSD).

The record reflects that service connection is in effect for 
PTSD and that the veteran uses medication to treat this 
disability.  A June 2006 VA outpatient treatment record shows 
that he resumed taking antidepressant medication after a 
period of non-usage.  He denied experiencing any ill side 
effects from the medication, according to an August 2006 
treatment record, but he complained of erectile dysfunction 
in April 2007.  A provisional diagnosis of erectile 
dysfunction was rendered.  At the December 2007 hearing, the 
veteran testified that his physicians had informed him that 
erectile dysfunction was a possible side effect of his 
antidepressant medication.  However, there is no medical 
evidence of record which specifically addresses the etiology 
of the veteran's erectile dysfunction.

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination to determine the etiology 
of his erectile dysfunction and, in particular, the 
relationship between that disability and the veteran's 
service-connected PTSD, to include the medication used to 
treat that disorder.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature, extent, and etiology of any 
erectile dysfunction.  Specifically, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or better 
probability) that any currently present 
erectile dysfunction was caused or 
chronically worsened by the veteran's 
service-connected PTSD, to include any 
medications used to treat that 
disability.

The complete rationale for all opinions 
expressed should be provided.  The 
claims folder must be made available to 
and reviewed by the examiner.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for erectile 
dysfunction based on a de novo review 
of the record.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the requisite 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

